                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

Kyle Allen Rusness,

             Plaintiff,

v.                                                       Case No. 18-cv-2256 (JNE/LIB)
                                                         ORDER
Becker County and its Personnel, Vivian
Anderson, Josie Johnson, Matthew H. Johnson,
John Freeman, and Michele Clayson acting in
their individual capacities, and Todd Glander
and Paula Peterson acting in their individual
and official capacities,

             Defendants.

      Plaintiff Kyle Allen Rusness was in custody at Becker County Jail (“BCJ”) from

January 17, 2015, to February 3, 2015, at which time BCJ staff transported him to a

hospital. Mr. Rusness brings this action alleging five counts against Becker County and

its personnel under 42 U.S.C. § 1983 and Minnesota common law. Defendants move for

summary judgment on all counts. ECF No. 57. For the reasons stated below, summary

judgment for Defendants is granted on all five counts.

                                   BACKGROUND

      The Court views the record in favor of the non-moving party, Mr. Rusness.

However, Mr. Rusness asserted several facts in his arguments without providing

evidentiary support. These facts were thus excluded.




                                            1
    I.      Mr. Rusness’s Treatment in BCJ Custody
         Mr. Rusness entered BCJ custody on January 17, 2015. From January 17 to

January 23, Mr. Rusness was a pretrial detainee. On January 23, Mr. Rusness was

convicted of a probation violation and began serving a criminal sentence.

         During this time, Sunnyside Care Center (“Sunnyside”) provided nursing services

to BCJ. Two Sunnyside nurses, Registered Nurse Tami Sweep and Licensed Practical

Nurse Teresa Ullmer, were on site at BCJ two to three days each week.

         Mr. Rusness’s intake form states that his medical concerns consisted of MRSA, an

infection in the mouth, a body rash, and heart issues. The form also states Mr. Rusness

was taking the antibiotic Bactrim. After entering custody, Mr. Rusness submitted a Sick

Call Request listing in detail various symptoms he had. These symptoms included heart

pain, night sweats, bleeding and swollen gums, blurry vision, dizziness, and extreme

fatigue.

         Two days later, on January 19, Nurse Ullmer attempted to see Mr. Rusness

pursuant to his Sick Call Request. Mr. Rusness refused to see her.

         On January 20, Officer Paula Peterson wrote out an Incident Report concerning

Mr. Rusness’s Sick Call Request, his subsequent refusal to see the nurse, and his

prescription for Bactrim. 1

         The next day Mr. Rusness submitted another Sick Call Request complaining of a

headache, fever, vomiting, and “really bad” gums. Nelson Aff. Ex. 6, ECF No. 73. He



1
 When Mr. Rusness arrived at BCJ, he had three days of Bactrim left. He refused his last
dose of Bactrim.

                                             2
wrote that he needed a doctor. Nurse Sweep examined Mr. Rusness the same day and

scheduled a dentist appointment for him on February 4, 2015.

          Mr. Rusness submitted a third Sick Call Request on January 23 in which he

requested a higher dose of ibuprofen until his dentist’s appointment. Mr. Rusness wrote

that his pain was severe.

          While Officer Peterson was distributing medications on January 24, Mr. Rusness

asked her to look at a sore on his thigh. Officer Peterson contacted Officers Vivian

Anderson and John Freeman. Officers Anderson and Freeman arrived at Mr. Rusness’s

cell and examined his thigh. They decided to take Mr. Rusness to the Essentia Health

walk in medical clinic.

          Officer Freeman accompanied Mr. Rusness to the medical clinic where Mr.

Rusness informed Physician’s Assistant (“PA”) Vonda Eidenschink of his symptoms. Mr.

Rusness specifically told PA Eidenschink he had been experiencing bleeding. PA

Eidenschink examined Mr. Rusness and diagnosed him with gingivitis and a skin

infection. She prescribed him an oral rinse for the gingivitis and an antibiotic for the skin

infection. PA Eidenschink also recommended that Mr. Rusness obtain a full physical

exam from a family practice physician. Officer Freeman overheard the diagnoses and the

treatment instructions. PA Eidenschink wrote these instructions on an Inmate Medical

Report, which Officer Freeman put in the nurses’ inbox at BCJ. Officer Peterson wrote an

Incident Report documenting Mr. Rusness’s complaints and the visit to the medical

clinic.




                                              3
       The very next day Officer Christopher Burton submitted a Sick Call Request on

Mr. Rusness’s behalf, noting “there [were] still some issues” with Mr. Rusness. Nelson

Aff. Ex. 14, ECF No. 73. Officer Burton also wrote that Mr. Rusness’s symptoms were

getting worse. Mr. Rusness himself submitted a Sick Call Request as well. Mr. Rusness

complained that his throat was closing, he was unable to gargle the prescribed oral rinse,

and he had difficulty consuming food or fluid. Later in the day, Mr. Rusness’s aunt

visited him. He told her, “I think it’s serious, that’s – they think it’s serious. You know,

[certain jailers] come and check on me all the time, make sure I’m doing okay. And they

have sympathy, they’re waiting for somebody to let me go see a medical physician.”

Yunker Decl. Ex. 2, Rusness Dep. at 140:5-143:21, ECF No. 60.

       On January 26, Nurse Ullmer reviewed several of Mr. Rusness’s Sick Call

Requests and PA Eidenschink’s Inmate Medical Report. She did not have access to PA

Eidenschink’s Examination Note. Nurse Ullmer thus knew Mr. Rusness had been to the

medical clinic and had been prescribed an oral rinse and antibiotic, but she did not know

Mr. Rusness’s diagnoses of gingivitis and a skin infection when she met with him that

day. During the visit, Nurse Ullmer took down Mr. Rusness’s complaints including

bleeding from the nose and mouth, a blood spot in his eye, and vomiting. Mr. Rusness

told Nurse Ullmer that he needed to go to the emergency room. Nurse Ullmer also wrote

that Mr. Rusness stated he could barely talk, but she had to interrupt him to ask her

questions. Nurse Ullmer did not examine Mr. Rusness’s nose or mouth during the visit.

       Following the visit, Nurse Ullmer made an appointment for Mr. Rusness to see a

family practice physician on February 3, 2015. She also made Tylenol available to Mr.


                                              4
Rusness as needed. Nurse Ullmer wrote in the Nurse Logbook that Mr. Rusness was

continuing his antibiotic and mouth rinse and that she had scheduled a doctor’s

appointment for him. She instructed BCJ staff to report if Mr. Rusness was bleeding or

vomiting.

       Nurse Ullmer relayed this information to Officer Peterson who wrote out an

Incident Report. The Incident Report states, “The nurse does have some concerns but

until [Mr. Rusness] is on the antibiotic for longer and the antibiotic starts working there is

no reason for a follow-up with a doctor.” Nelson Aff. Ex. 19, ECF No. 73. Nurse Ullmer

testified at her deposition that she believed Mr. Rusness had “no current symptoms that

would trigger following up with a doctor at [this] time . . . .” Nelson Aff. Ex. 4, Ullmer

Dep. at 101:21-102:18, ECF No. 73.

       The next day, January 27, Officer Matthew Johnson performed an early morning

well-being check. He found Mr. Rusness standing at the door of his cell. Mr. Rusness

explained that he had been bleeding from his nose and mouth. Mr. Rusness then showed

Officer Matthew Johnson a cup filled with about three ounces of blood. Officer Matthew

Johnson could not see a source of the bleeding.

       About two hours later, Officer Josie Johnson spoke with Mr. Rusness while she

was distributing medications. Mr. Rusness declined his pain medications. At this time

Officer Josie Johnson noticed some watered-down blood near Mr. Rusness. Officer Josie

Johnson had looked at the Nurse Logbook prior to distributing medications and did not

believe the situation was serious. However, she did call Officer Freeman to Mr.

Rusness’s cell.


                                              5
       Both Officers Freeman and Anderson arrived at Mr. Rusness’s cell. At this time,

they were aware that Mr. Rusness was diagnosed with gingivitis. They saw blood on the

sheets and walls. They also saw bloody saliva in a cup near Mr. Rusness’s bed. Officer

Freeman took several photographs of the scene as Mr. Rusness watched from the bed.

Officers Freeman and Anderson then took Mr. Rusness in a wheelchair to a medical

observation cell. Officer Freeman took Mr. Rusness’s temperature, which was 99.9

degrees. Jail staff monitored Mr. Rusness on camera and conducted well-being checks

every thirty minutes. Both Officers Freeman and Anderson checked in on Mr. Rusness

during the medical observation. They took his temperature again, which remained at 99.9

degrees. On one occasion while Mr. Rusness was sleeping, Officer Anderson noted Mr.

Rusness’s drool was tinged with blood.

       At some point during this time, Officer Anderson reviewed Mr. Rusness’s file.

She found that Mr. Rusness had recently been to the medical clinic and that the nurse

recommended waiting for his antibiotic to take effect before following up with a doctor.

Officer Anderson, either herself or via another member of BCJ staff, contacted a nurse at

Sunnyside. Nelson Aff. Ex. 20, Anderson Dep. 54:24-55:2, ECF No. 73. The nurse

instructed BCJ staff to keep monitoring Mr. Rusness. 2 Id. at 52:13-53:12. Officer

Freeman wrote a note detailing the situation and put it on a desk at the nurses’ office in




2
 Mr. Rusness complains that Defendants have not produced a document confirming this
call was made. However, Mr. Rusness offers no affirmative evidence to rebut Officer
Anderson’s testimony.

                                             6
accordance with Nurse Ullmer’s instructions in the Nurse Logbook. However, Nurse

Ullmer testified that she was not made aware of this event.

       BCJ staff moved Mr. Rusness out of medical observation the next day, January 28.

Mr. Rusness’s aunt visited him that evening and Mr. Rusness told her about the bleeding

incident. Yunker Decl. Ex. 2, Rusness Dep. 172:21-176:4, ECF No. 60. He added that he

“barely remembered what happened.” Id.

       On January 31, Officer Freeman spoke with Mr. Rusness when he was distributing

medications. Mr. Rusness called out from his bed, asking for his medication. Officer

Freeman told Mr. Rusness to come to the cart. Mr. Rusness replied that as Officer

Freeman could see, he had “been moving slow for the last two weeks.” Nelson Aff. Ex.

24, ECF No. 73. Mr. Rusness then crawled ten to fifteen feet to the medication cart. Once

at the cart, Mr. Rusness stood up, took his medication, and walked normally.

       Mr. Rusness also spoke with Officer Michele Clayson while she was distributing

medications on February 1. Mr. Rusness told her that his leg was numb. Officer Clayson

noted that Mr. Rusness was walking normally on it. Mr. Rusness replied that his leg and

his arms were numb. Officer Clayson told Mr. Rusness that he could obtain a Sick Call

Request form. She testified that Mr. Rusness did not seem in distress at this time. Mr.

Rusness subsequently filled out a Sick Call Request. He stated that his symptoms were

worsening and that he had discontinued his antibiotic because it was causing him to

vomit. He also stated that he had not left bed in a week and was experiencing great pain.

Officer Peterson later filed an Incident Report detailing Mr. Rusness’s Sick Call Request

and his cessation of his antibiotic.


                                             7
         Nurse Ullmer met with Mr. Rusness the next day, on February 2. She took his

temperature, which was 100.00 degrees. Nurse Ullmer then called a dentist concerning

Mr. Rusness’s condition. The dentist told her to continue Mr. Rusness on his antibiotic

and explained that Mr. Rusness’s bleeding could be caused by use of methamphetamine,

extended time on antibiotics, a wisdom tooth issue, or a general body infection. Nurse

Ullmer recorded the dentist’s advice in the Nurse Logbook. She wrote that Mr. Rusness

had a doctor’s appointment the next day and a dentist’s appointment the day after that.

Nurse Ullmer also instructed BCJ staff to report if Mr. Rusness’s temperature rose above

100.00 degrees.

         Later in the day, Officer Matthew Johnson moved Mr. Rusness to a medical

observation cell.

         Though Mr. Rusness’s doctor’s appointment was scheduled for February 3,

Officer Freeman took Mr. Rusness to the emergency room at Essentia hospital the

morning of February 3 instead of waiting for the appointment. While waiting for the car

to transport Mr. Rusness to the hospital, Officer Freeman noticed Mr. Rusness was not

walking normally. Mr. Rusness fell on his knee, got back up, and fell again before getting

into the car.

   II.      Mr. Rusness’s Subsequent Diagnosis and Current Condition
         Mr. Rusness presented to Essentia hospital with a platelet level at 4,000 and a

hemoglobin level at 2.7. The doctors gave Mr. Rusness two units of blood and performed

what would be the first of three CT scans. A doctor reading the scan did not see any brain

bleeding, but a radiologist found the scan showed a “tiny subarachnoid hemorrhage” in


                                               8
the right temporal area of Mr. Rusness’s brain. Nelson Aff. Ex. 31, ECF No. 73. Mr.

Rusness’s doctors diagnosed him with severe anemia, thrombocytopenia, and a

subarachnoid hemorrhage before transporting him via air lift to Sanford Medical Center

in Fargo, North Dakota. Mr. Rusness received two more units of blood en route.

       At Sanford, Mr. Rusness underwent a second CT scan. This scan showed an

“additional area of high density of the subarachnoid space.” Id. A few hours later doctors

performed a third CT scan. This scan showed “patchy subarachnoid” hemorrhaging

present at “multifocal regions of both cerebrum.” Id.

       Mr. Rusness was ultimately diagnosed with acute myeloid leukemia. As of March

2018, Mr. Rusness has been in complete remission. However, he suffers two permanent

conditions. First, Mr. Rusness’s brain bleeding led to a permanent “gray cloud” in the

periphery of his left eye. Nelson Aff. Ex. 37, ECF No. 73. Second, Mr. Rusness suffers

from Post-Traumatic Stress Disorder.

                               STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56(a) provides that summary judgment is proper

“if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” When analyzing a summary judgment

motion, “facts must be viewed in the light most favorable to the nonmoving party,” but

“only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380

(2007). To survive a defendant’s motion for summary judgment, the plaintiff must

present “sufficient probative evidence that would permit a finding in his favor without

resort to speculation, conjecture, or fantasy.” Reed v. City of St. Charles, 561 F.3d 788,


                                              9
790-91 (8th Cir. 2009) (internal quotations and citations omitted). “Mere allegations,

unsupported by specific facts or evidence beyond the nonmoving party’s own

conclusions, are insufficient to withstand a motion for summary judgment.” Thomas v.

Corwin, 483 F.3d 516, 526-27 (8th Cir. 2007).

                                         ANALYSIS

        Mr. Rusness asserts four claims under 42 U.S.C. § 1983 as well as a negligence

claim under Minnesota common law. Defendants move for summary judgment on all

claims. The parties disagree over the admissibility of Mr. Rusness’s expert’s opinion.

   I.      Admissibility of Dr. Hellerstein’s Opinion
        In their reply to Mr. Rusness’s response to their Motion for Summary Judgment,

Defendants argue that Dr. Hellerstein’s report is inadmissible. Defendants first argue that

the report does not “help the trier of fact” as required by Federal Rule of Evidence

702(a). Federal Rule of Evidence 702 provides that a qualified expert may give their

opinion if:

        (a) the expert’s scientific, technical, or other specialized knowledge will
        help the trier of fact to understand the evidence or to determine a fact in
        issue;
        (b) the testimony is based on sufficient facts or data;
        (c) the testimony is the product of reliable principles and methods; and
        (d) the expert has reliably applied the principles and methods to the facts of
        the case.
Expert testimony “within the knowledge or experience of the jury” does not meet the

702(a) requirement and is properly excluded. United States v. Arenal, 768 F.2d 263, 269

(8th Cir. 1985). Here, Dr. Hellerstein’s report repeatedly states that “even . . . a lay

person” would recognize Mr. Rusness’s symptoms were serious. Nelson Aff. Ex. 34, at 2,



                                              10
6-7, 7, 8, ECF No. 73. The jurors represent the lay perspective. After the parties present

evidence on Mr. Rusness’s symptoms, the jurors can determine for themselves how

serious the symptoms appeared. Therefore, the Court excludes from consideration the

portions of Dr. Hellerstein’s report concerning what a lay person would conclude.

          Defendants also argue that Dr. Hellerstein’s opinion that earlier treatment would

have prevented bleeding in Mr. Rusness’s brain should be excluded because it is outside

Dr. Hellerstein’s expertise. Dr. Hellerstein’s expertise includes internal and emergency

medicine. At this stage in the litigation, the Court is satisfied that Dr. Hellerstein is

qualified to give this opinion. 3

    II.      Section 1983 Claims
          A plaintiff pursuing a § 1983 claim must show that the defendant acted under the

color of state law and deprived him of a right, privilege, or immunity secured by the

Constitution or laws of the United States. 42 U.S.C. § 1983; Hott v. Hennepin County,

260 F.3d 901, 905 (8th Cir. 2001) (citing Morton v. Becker, 793 F.2d 185, 187 (8th Cir.

1986)). Mr. Rusness alleges violations of the Eighth and Fourteenth Amendments. The

Eighth Amendment applies only to convicted prisoners, but the Fourteenth Amendment

provides Eighth Amendment protections to pre-trial detainees. Id. Mr. Rusness’s change

in status from a pretrial detainee to a convicted prisoner thus makes “little difference as a

practical matter.” McRaven v. Sanders, 577 F.3d 974, 979 (8th Cir. 2009).



3
 Defendants further argued that Dr. Hellerstein’s report should not be considered to the
extent it refers to a full cup of blood on January 27. Mr. Rusness’s counsel made clear at
oral argument that Dr. Hellerstein’s phrase “cup of blood” was referring to a cup with
some blood in it, and not a full cup of blood.

                                               11
          A. Deliberate Indifference to Medical Needs
       Mr. Rusness claims in count one that Officers Paula Peterson, 4 John Freeman,

Vivian Anderson, Josie Johnson, Matthew Johnson, and Michele Clayson were

deliberately indifferent to his medical needs in violation of the Eighth and Fourteenth

Amendments. A government official violates an inmate’s constitutional rights if they are

deliberately indifferent to the inmate’s medical needs. Estelle v. Gamble, 429 U.S. 97,

104-05 (1976). Intentionally delaying medical treatment constitutes deliberate

indifference. Id. A deliberate indifference claim contains an objective and a subjective

requirement. To prove a deliberate indifference claim, Mr. Rusness must show, “(1) he

suffered from an objectively serious medical need, and (2) defendants knew of the need

yet deliberately disregarded it.” Johnson v. Leonard, 929 F.3d 569, 575 (8th Cir. 2019).

       The Officer Defendants argue they are entitled to qualified immunity. Qualified

immunity shields state actors from civil liability. Mullenix v. Luna, 577 U.S. 7, 11 (2015).

“Put simply, qualified immunity protects ‘all but the plainly incompetent or those who

knowingly violate the law.’” Id. at 12 (quoting Malley v. Briggs, 475 U.S. 335, 341

(1986)). To survive qualified immunity, Mr. Rusness must meet a two-part test. First, Mr.

Rusness must show that the facts, viewed in the light most favorable to him, demonstrate

Defendants violated one of his constitutional or statutory rights. Howard v. Kan. City

Police Dep’t, 570 F.3d 984, 988 (8th Cir. 2009). Second, Mr. Rusness must show the

right was clearly established at the time of the violation. Id. Courts have discretion to



4
 Paula Peterson is now a jail administrator, but was a corrections officer while Mr.
Rusness was in BCJ custody. Yunker Decl. Ex. 3, Peterson Dep. 19:2-19:18, ECF No. 60.

                                             12
decide the order in which to address the two-part test. Pearson v. Callahan, 555 U.S. 223,

236 (2009). When determining the appropriate order of analysis, courts should avoid the

“substantial expenditure of scarce judicial resources on difficult questions that have no

effect on the outcome of the case.” Id. at 236-37.

       Here, the Court considers whether the right allegedly violated was clearly

established because it is dispositive. The Eighth Circuit takes a “broad view” of clearly

established law, allowing courts to consider “all available decisional law, including

decisions of state courts, other circuits and district courts.” Buckley v. Rogerson, 133 F.3d

1125, 1129 (8th Cir. 1998). Nonetheless, to show the right at issue was clearly

established a plaintiff still must identify precedent with close factual correspondence to

the case at hand. Anderson v. Creighton, 483 U.S. 635, 639-41 (1987); Mullenix, 577

U.S. at 12 (stating the analysis requires considering the “particular conduct” and the

“specific context”). In Ivey v. Audrain County, the Eighth Circuit found a district court

had defined the right at issue too broadly when it said, “it is unlawful to delay medical

treatment for a detainee exhibiting obvious signs of medical distress.” 968 F.3d 845, 849

(8th Cir. 2020). Instead, the Eighth Circuit found the officer defendants were entitled to

qualified immunity because the law did not clearly establish what officers must do where

a detainee declined medical assistance but exhibited symptoms like vomiting, loss of

bowel control, and seizure-like movements. Id. at 849-50.

       Here, Mr. Rusness asserts it was clearly established that “an intentional delay in

obtaining medical care for an inmate could give rise to a violation.” Pl.’s Mem. Opposing




                                             13
Summ. J. 29, ECF No. 74. While this assertion is correct, it is too general to surmount

qualified immunity. Ivey, 968 F.3d at 849-50.

         During oral argument, Mr. Rusness put forward three additional cases to show that

the Officer Defendants violated clearly established law: Foulks v. Cole County, 991 F.2d

454 (8th Cir. 1993); Hinson vs. Huskins, Case No. 08-5072, 2010 WL 2199766 (W.D.

Ark. May 26, 2010); and Hartsfield v. Colburn, 371 F.3d 454 (8th Cir. 2004). However,

these cases are distinguishable. Unlike the defendants in Foulks, the Officer Defendants

here adhered to the instructions of medical professionals. Unlike the plaintiffs in Hinson

and Hartsfield, Mr. Rusness repeatedly received medical treatment during the two and

half weeks he was in custody at BCJ. In Hinson and Hartsfield, the defendants withheld

medical treatment for months. Hinson, 2010 WL 2199766, at *13; Hartsfield, 371 F.3d at

457. Because Mr. Rusness has not demonstrated that the Officer Defendants violated

clearly established law, the Officer Defendants are entitled to qualified immunity.

Summary judgment for Defendants is granted on count one.

            B. Failure to Provide Adequate Training
         In count two Mr. Rusness claims that Becker County is liable under § 1983 for

failing to provide adequate training to corrections officers. Mr. Rusness alleges that

Sheriff Todd Glander and Officer Randy Hodgson 5 failed to properly train staff on a

policy related to reviewing inmates’ files, failed to train staff to appropriately respond to

inmates’ medical needs, and failed to train staff on a rule requiring written reports for

incidents resulting in hospitalization. Pl.’s Mem. Opposing Summ. J. 32-35, ECF No. 74.


5
    Mr. Rusness did not name Officer Hodgson as a defendant in this case.

                                              14
“[A] municipality can be found liable under § 1983 only where the municipality itself

causes the constitutional violation at issue.” City of Canton v. Harris, 489 U.S. 378, 385

(1989). To survive a motion for summary judgment, Mr. Rusness must provide evidence

that Becker County “was on notice that its training procedures were inadequate and likely

to result in a violation of constitutional rights.” Larkin v. St. Louis. Hous. Auth., 355 F.3d

1114, 1117 (8th Cir. 2004) (internal quotations and citations omitted). There are two

ways to show the county was on notice. Id. Mr. Rusness could show “the need for

training is patently obvious” or Mr. Rusness could show a pattern of misconduct

indicating Becker County’s training was inadequate. Id.

       Here, Mr. Rusness does not argue and puts forward no evidence suggesting Becker

County was on notice its training procedures were inadequate. Mr. Rusness does not

counter Defendants’ evidence that a court dismissed the only deliberate indifference

lawsuit against Becker County in recent years. See Bevins v. Becker County, No. 16-CV-

4340, 2019 WL 397322 (D. Minn. Jan. 31, 2019). Nor does Mr. Rusness provide any

other evidence of a pattern of misconduct that would place Becker County on notice its

training procedures were likely to result in constitutional violations. Because Mr. Rusness

has not provided sufficient evidence of an essential element of his failure to train claim,

summary judgment is proper on count two.

          C. Enacting Unconstitutional Policies, Customs, and Practices
       Mr. Rusness also claims that Becker County is liable under § 1983 in count three

for enacting unconstitutional policies, customs, and practices. Because Mr. Rusness

points out policies without arguing they are unconstitutional, presumably Mr. Rusness is


                                              15
arguing that Becker County has an unconstitutional custom or practice of ignoring those

policies. Pl.’s Mem. Opposing Summ. J. 32-35, ECF No. 74. There are three elements in

such a claim. Mick v. Raines, 883 F.3d 1075, 1079-80 (8th Cir. 2018).

         A plaintiff may establish municipal liability through an unofficial custom of
         the municipality by demonstrating (1) the existence of a continuing,
         widespread, persistent pattern of unconstitutional misconduct by the
         governmental entity's employees; (2) deliberate indifference to or tacit
         authorization of such conduct by the governmental entity's policymaking
         officials after notice to the officials of that misconduct; and (3) that plaintiff
         was injured by acts pursuant to the governmental entity's custom, i.e., that
         the custom was a moving force behind the constitutional violation. Id.
         (citing Corwin v. City of Independence, 829 F.3d 695, 700 (8th Cir. 2016).
         Assuming without deciding that Mr. Rusness has established a genuine issue of

material fact on the first element, Mr. Rusness nevertheless fails on the second. Mr.

Rusness does not allege that Sheriff Glander or Officer Hodgson are Becker County

policymaking officials and puts forward no evidence that Becker County policymaking

officials had notice of any misconduct. Therefore, summary judgment is granted on count

three.

            D. Failure to Provide Adequate Supervision

         In count five Mr. Rusness alleges that Sheriff Glander and Officer Peterson are

liable for failing to provide adequate supervision to BCJ staff.

         “When a supervising official who had no direct participation in an alleged
         constitutional violation is sued for failure to train or supervise the offending
         actor, the supervisor is entitled to qualified immunity unless plaintiff proves
         that the supervisor (1) received notice of a pattern of unconstitutional acts
         committed by a subordinate, and (2) was deliberately indifferent to or
         authorized those acts.” S.M. v. Krigbaum, 808 F.3d 335, 340 (8th Cir. 2015)
         (citing Livers v. Schenck, 700 F.3d 340, 355 (8th Cir. 2012)).




                                                16
       Mr. Rusness does not allege that Sheriff Glander directly participated in delaying

his medical care. Mr. Rusness has put forward no evidence suggesting Sheriff Glander

had notice of a pattern of unconstitutional acts or that he was deliberately indifferent to

those acts. Therefore, Sheriff Glander is entitled to qualified immunity.

       Mr. Rusness does allege Officer Peterson directly participated in delaying his

medical care. However, Officer Peterson only became a supervisor in the fall of 2015.

Yunker Decl. Ex. 3, Peterson Dep. 19:2-19:18, ECF No. 60. “Government officials are

personally liable only for their own misconduct.” Krigbaum, 808 F.3d at 340 (citing

Parrish v. Ball, 594 F.3d 993, 1001 (8th Cir. 2010)). Because Officer Peterson was not a

supervisor while Mr. Rusness was in custody at BCJ, she cannot be liable under a failure

to supervise theory. Summary judgment is granted on count five.

   III.   Negligence
       Mr. Rusness claims in count four that “all defendants” were negligent under

Minnesota common law. To establish a negligence claim, Mr. Rusness must show (1) the

defendants owed him a duty of care; (2) the defendants breached the duty of care; (3) the

breach caused him to suffer an injury; and (4) he actually suffered an injury. Lubbers v.

Anderson, 539 N.W.2d 398, 401 (Minn. 1995). Jailers owe an affirmative duty of care to

detainees and inmates. Sandborg v. Blue Earth County, 615 N.W.2d 61, 64 (Minn. 2000).

       Defendants argue that they are entitled to official immunity under Minnesota law.

Defendants also argue that Mr. Rusness did not provide sufficient evidence of his

negligence claim to survive summary judgment. Mr. Rusness argues that official

immunity does not apply. He states that Defendants had three specific duties here: a duty


                                             17
to document his medical problems; a duty to review his medical file; and a duty to

respond to his requests for medical attention. Pl.’s Mem. Opposing Summ. J. 31, ECF

No. 74. Mr. Rusness does not explicitly address the other elements of the negligence

claim in his responsive brief.

         Official immunity shields government officials from state law claims. Johnson v.

Morris, 453 N.W.2d 31, 41 (Minn. 1990). Two steps are necessary to determine if official

immunity applies. Dokman v. County of Hennepin, 637 N.W.2d 286, 296 (Minn. Ct. App.

2001).

         First, the Court must determine if the actions at issue were discretionary. Id. If the

actions were discretionary, official immunity applies. Id. If the actions were ministerial,

the government official is not immune from suit. Id. In Dokman, a decision regarding an

inmate’s suicide threat was discretionary because officers were responding to the

information they had, the circumstances were tense and uncertain, the situation was

necessarily unique, and the decision required judgment. Id. Conversely, in Gordon v.

Frank, the defendant officers’ decisions and the defendant sergeant’s decision were

ministerial. 454 F.3d 858, 865 (8th Cir. 2006). The defendant officers decided against

immediately notifying a sergeant to the plaintiff’s medical incident and the defendant

sergeant chose not to assess the situation despite the County Sheriff’s policy explicitly

requiring these “simple and definite tasks.” Id. A written policy makes an action

ministerial if it “creates a sufficiently narrow standard of conduct that the employees feel

bound to follow.” Id. (internal quotations and citations omitted). Still, the court in

Gordon noted that even though the defendant sergeant’s decision not to assess the


                                               18
plaintiff was ministerial, the defendant sergeant would have had discretion while making

the assessment. Id.

       Second, the Court must decide if Defendants’ acts were malicious. Dokman, 637

N.W.2d at 296. If Defendants acted with malice, they are not immune from suit. Id.

Malice is the “willful violation of a known right.” Id. (quoting Rico v. State, 472 N.W.2d

100, 107 (Minn. 1991)). In Rico, official immunity was proper where the plaintiff did not

provide any facts showing the defendant knew or had reason to know the action was

proscribed at the time. 472 N.W.2d at 109. The court also reasoned that the defendants

could not commit a willful or malicious wrong because there was no clearly established

law or regulation to put them on notice the challenged conduct was prohibited. Id. at 107.

       The heart of Mr. Rusness’s case concerns what he labels as Defendants’ duty to

respond to his requests for medical attention. The Court finds Defendants’ responses

were discretionary. Like the officers in Dokman, Defendants here handled a necessarily

unique situation that required them to exercise their judgment and determine how to best

respond. 637 N.W.2d at 296. Deciding whether to bring Mr. Rusness to a hospital was

not a “definite and simple” task. Gordon, 454 F.3d at 865. Instead it is like the defendant

sergeant’s assessment in Gordon, which would have been discretionary had he made it.

Id. The Court also finds that Defendants’ responses were not malicious as a matter of

law. Mr. Rusness argues that he pled facts in his complaint “that indicate that the actions

were done willfully.” Pl.’s Mem. Opposing Summ. J. 32, ECF No. 74. There are two

problems with this assertion. First, allegations in the complaint are insufficient at the

summary judgment stage of litigation. Thomas, 483 F.3d at 526-27. Second, “the willful


                                             19
or malicious wrong exception to official immunity contemplates something more” than

willful or intentional acts. Rico, 472 N.W.2d at 107. “The defendant must have reason to

know that the challenged conduct is prohibited.” Id. Mr. Rusness has not demonstrated

that Defendants had reason to know their responses were prohibited.

       The remaining two duties that Mr. Rusness asserts, the duty to document his

medical problems and the duty to review his medical file, may be ministerial. However,

even if these duties exist, summary judgment is proper because Mr. Rusness has not

presented sufficient evidence on which a jury could return a verdict in his favor. Reed,

561 F.3d at 790-91; see also Lubbers, 539 N.W.2d at 401 (affirming summary judgment

where the plaintiffs “failed to present specific facts giving rise to a genuine issue for trial

as to the causal connection” between the alleged negligence and their injuries).

       Mr. Rusness has not provided sufficient evidence of causation, namely that he

would have been brought to a doctor earlier, and correctly diagnosed earlier, had the

Officer Defendants documented his medical needs and reviewed his file. Mr. Rusness

states that he “has pleaded facts that plausibly support a conclusion that the Defendants’

actions were ministerial.” Pl.’s Mem. Opposing Summ. J. 32, ECF No. 74. Yet, an

allegation in the pleadings cannot amount to a genuine issue of material fact at summary

judgment. Thomas, 483 F.3d at 526–27. Furthermore, Mr. Rusness must do more than

show official immunity does not apply. Mr. Rusness must present evidence on which a

jury could find in his favor on the claim. Reed, 561 F.3d at 790-91.




                                              20
       In a different section of his brief, Mr. Rusness argues that if the Officer

Defendants had read his file:

       “[I]t is likely that they would have discovered, among other things, the Sick
       Request Call forms Rusness had submitted from the very beginning of his
       custody period, and would have been more aware of his deteriorating and
       serious medical condition.” Pl.’s Mem. Opposing Summ. J. 34, ECF No.
       74.
However, Mr. Rusness cites no evidence that had Defendants been more aware, they

would have taken Mr. Rusness to a doctor again before February 3. Indeed Mr. Rusness

argues earlier in his brief that Officer Anderson was deliberately indifferent to his

medical needs because she had reviewed Mr. Rusness’s file, knew his medical issues, and

still chose not to transport Mr. Rusness to the hospital. 6 Id. at 21-23. Mr. Rusness also

argues that Officer Paula Peterson was deliberately indifferent because she did not

arrange for him to be taken to the hospital despite the fact she was “apprised of Rusness’

medical needs from the beginning of his incarceration.” Id. at 24. According to Mr.

Rusness’s own brief, Officers Anderson and Peterson knew all of Mr. Rusness’s medical

needs and did not take Mr. Rusness to a doctor in the relevant time period. Even

assuming the other Defendants breached the duty to document and the duty to review Mr.

Rusness’s file, there is no evidence to suggest that had they known all of the information,

they would have taken Mr. Rusness to a doctor a second time before February 3. Officer

Anderson did not know the seriousness of Mr. Rusness’s condition even with all of the

information she had. Nelson Aff. Ex. 20, Anderson Dep. 58:9-58:14, ECF No. 73.



6
 This also means Officer Anderson could not have breached the duty to review Mr.
Rusness’s file.

                                             21
Moreover, Mr. Rusness had been to a medical clinic on January 24 and had a doctor’s

appointment scheduled on February 3.

       Mr. Rusness cannot overcome Defendants’ official immunity for their

discretionary duty to respond to Mr. Rusness’s medical needs. Mr. Rusness has not

provided sufficient evidence that breach of the remaining duties caused his injuries. Thus,

Defendants are entitled to summary judgment on count four.

                                     CONCLUSION

       Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

       1.     Defendants’ Motion for Summary Judgment [ECF No. 57] is GRANTED.

       2.     Counts 1, 2, 3, 4, and 5 are DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: January 7, 2021
                                                        s/ Joan N. Ericksen
                                                        JOAN N. ERICKSEN
                                                        United States District Judge




                                            22
